Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/178,772, filed on 04/01/2020. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 15: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of: b) calculating an advertising fee of the advertisement based on the imaging data. 
The “calculating”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for processing imaging data  and presenting an advertising. Thus, the claim recites an abstract idea.
 a) acquiring imaging data obtained by capturing an image of surroundings of a vehicle traveling while presenting an advertisement;”
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“information processing apparatus”, from the instant disclosure, 
“An information processing apparatus according to the present disclosure
includes a control unit configured to acquire imaging data obtained by capturing an image
of surroundings of a vehicle traveling while presenting an advertisement, and to calculate
an advertising fee of the advertisement based on the imaging data”, paragraph 7 and  “…The information processing apparatus 10 may be a general-purpose personal computer (PC)”, paragraph 16.

The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“information processing apparatus”, amount to no more than mere instructions or generic computer components  to apply the exception. i.e., mere instructions to apply an 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “information processing apparatus”, limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
a) acquiring imaging data obtained by capturing an image of surroundings of a vehicle traveling while presenting an advertisement;”.  These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements
“information processing apparatus”, are anything other than generic computer components, and the the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the ““computer-implemented, by  a processor”,  limitations, (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 7: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a vehicle (system or machine).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible. 
Claim 8: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“vehicle”, from the instant disclosure, 
“…the vehicle 20 are communicably connected to each other via a network 30. The network 30 may be
15 a network such as a mobile communication network, or the internet.”, paragraph 14 and “[0019] The vehicle 20 can be any type of vehicle such as a gasoline vehicle, a 5 diesel vehicle, a hybrid vehicle (HV), a plug-in hybrid vehicle (PHV), an electric vehicle (EV), or a fuel cell vehicle (FCV). The vehicle 20 is driven by a driver in the present embodiment, but may be autonomously driven at any level. The autonomous driving level may be, for example, any one of levels defined by the Society of Automotive
Engineers (SAE), i.e., SAE Level 1 to SAE Level 5. The vehicle 20 may be a Maas
(Mobility-as-a-Service) vehicle”, paragraph 19.
“camera”, from the instant disclosure,  
“…The camera 25 15 may include an imaging device that captures visible light, or may include an imaging device that captures electromagnetic waves other than visible light, for example, infrared light. The camera 25 transmits, to the control device 22, the imaging data obtained by
capturing the image of the surroundings of the vehicle 20. Although only one camera 25
is shown in FIG. 3, a plurality of the cameras 25 may be installed on the vehicle 20”, paragraph 35.

The Examiner gives the broadest reasonable interpretation. The additional elements in the claim are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible. 
Claim 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? No. The claim recites a program.
The Examiner notes that “a program”  is not in any statutory category –process, machine, manufacture or composition of matter- the Applicant claimed subject matter does not meet any of the follow definitions.   In re Nuijten, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)    The Federal Circuit addressing each category of patentable subject matter under Section 101, the court reasoned as follows:
• Process. “The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action”—an act or a series of acts—the court said, citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972). Since a process claim must cover an act or series of acts and Nuijten's signal claims do not, the claims are not directed to a process,” the court stated.
• Machine. “The Supreme Court has defined the term ‘machine’ as a concrete thing, consisting of parts, or of certain devices and combination of devices,'” Gajarsa said, quoting Burr v. Duryee, 68 U.S. (1 Wall) 531 (1863). Since a transitory signal made of electrical or electromagnetic variances is not made of “parts” or “devices” in any mechanical sense, such a signal is not a “machine” as that term is used in Section 101, Gajarsa said.
• Composition of Matter. The Supreme Court has defined this term as “all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether be gases, fluids, powders, or solids,” Gajarsa said, quoting Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980)(484 PTCJ A-1, 4/19/80). He found that a signal does not fit within this definition and noted that Nuijten did not challenge the board's conclusion that a signal is not a “composition of matter.”
• Manufacture. “The question of whether the claimed signals are ‘manufactures’ is more difficult,” the court said, conceding that they are “man-made, in the sense of having been encoded, generated, and transmitted by artificial means.” However, it noted that artificiality is insufficient by itself to render something a “manufacture” since two Supreme Court cases have used this term to mean “the production of articles for use from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery.” Chakrabarty and American Fruit Growers Inc. v. Brogdex, 283 U.S. 1 (1931). Gajarsa stressed that the Century Dictionary that the Supreme Court relied on in defining “manufacture” defines “article” as “a particular substance or commodity: as, an article of merchandise; an article of clothing; salt is a necessary article.”

Therefore “a program” cannot be patentable subject matter. (See MPEP 2106.03)
Thus, the claim is ineligible.
Dependent claims 2-6, 10-14, and 16-20, the claims recite elements such as “extracting pedestrians included in the imaging data by an image analysis; and  These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US PG. Pub.  No. 20200005353 (SHIBAYAMA).
As to claims 15, 1, 7, 8, and 9, SHIBAYAMA teaches an information processing method used in an information processing apparatus, the information processing method comprising: 
a) acquiring imaging data obtained by capturing an image of surroundings of a vehicle traveling while presenting an advertisement
(“…The processing executed by the CPU of the moving object as the service car includes the steps of obtaining an advertisement from the server (S505), displaying the advertisement on a monitor outside the moving object (S510), accepting input of each signal output from an external information acquisition device (camera, microphone, sensor) provided in the moving object (S520)…”, abstract and Fig. 6 and associated disclosure); and
b)  calculating an advertising fee of the advertisement based on the imaging data
(see Fig. 6, at least elements S550, S560 and S570 and Fig. 7 elements 111, 112, 113, 114 and 115).
As to claim 7, SHIBAYAMA discloses a vehicle equipped with the information processing apparatus according to claim 1
(“[0031] An outline of a system according to the present embodiment will be described with reference to FIG. 1. FIG. 1 schematically illustrates a configuration of a system for displaying advertisements using a moving object 100 according to an aspect. In one aspect, the moving object 100 is an automobile, bus, truck, or other transport device used in the transportation of people or goods. Hereinafter, the moving object 100 may be referred to as a service car….”, paragraph 31 and Fig. 1)
As to claim 8, SHIBAYAMA discloses an information processing system comprising: the information processing apparatus according to claim 1; and a vehicle equipped with a camera configured to capture an image of surroundings of the vehicle
(“[0032] Advertising content produced by an advertiser or agency is stored on a server 170 external to the moving object 100. The moving object 100 downloads the content 171 from the server 170 through the network, and reproduces (displays or outputs sounds) the content 171 to the outside of the moving object 100 by the display device 140 installed in the moving object 100. In addition, the moving object 100 collects external information from a camera 131, a microphone 132, a sensor 133, and the like, and analyzes whether or not surrounding people are interested in the advertisement….”, paragraphs 31-32 and Fig. 1).

As to claims 16, 10 and 2, SHIBAYAMA discloses wherein the calculation of the advertising fee includes: 
extracting pedestrians included in the imaging data by an image analysis 
(“[0040] As an advertisement evaluation method, the evaluation unit 112 estimates the degree of effect of the advertisement based on, for example, the number of people watching the advertisement (gaze points). In another aspect, the evaluation unit 112 may further estimate, as the effect of the advertisement, the number of people watching the advertisement relative to 
calculating the advertising fee of the advertisement based on the number of the extracted pedestrians
(“[0037] Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100”, paragraph 37.
“[0046] (Evaluation Criteria) a) Evaluation Point<5.0: Effectiveness is less than standard b) 5.0≤Evaluation Point<8.0: Effectiveness (Effectiveness is standard) c) 8≤Evaluation Point: Effectiveness is greater than standard. Since a total of four people are watching advertisements [Examiner interprets as advertising fee of the advertisement based on the number of the extracted pedestrians], in the above case where the Evaluation Point of the Standard (Gaze Point) is set to “1” in advance, the gaze point for that case is calculated as follows… [0051] The service fee table 114 defines a service fee (usage fee of the moving object 100) which is defined in advance in accordance with the travel distance, the travel time, the service time zone, and the day of the week”, paragraph 46.
[0052] The service fee determination unit 115 calculates a fee to be charged to the user of the moving object 100 based on the fee determined by the reward 113 and the service fee. The determined fee may be notified to the user's account or by the display device 140”, paragraphs 46-52).

As to claims 17, 11 and 3, SHIBAYAMA discloses further comprising: 
a) acquiring speed data of the vehicle when the imaging data is captured from the vehicle, 
(“…The moving object 100 performs evaluation by inputting the analysis result and the traveling information such as the position information, the traveling distance, and the traveling speed transmitted from the apparatus inside the moving object 100, and calculates an evaluation value indicating the evaluation result…”, paragraph 32.
“0035] The travel information acquisition unit 120 acquires information indicating a state of the moving object 100 during travel. The information may include position information, speed,…”, paragraph 35. See also paragraphs 110 and 111.

wherein the calculation of the advertising fee includes calculating the advertising fee based on the speed data and the number of the pedestrians
(0035] The travel information acquisition unit 120 acquires information indicating a state of the moving object 100 during travel. The information may include …, speed, …, etc. of the moving object 100.
Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100…”, paragraphs 35 and 37).
As to claims 18, 12 and 4, SHIBAYAMA discloses
further comprising: calculating a distance between the vehicle and the pedestrian included in the imaging data by the image analysis, 
(“…The moving object 100 performs evaluation by inputting the analysis result and the traveling information such as the position information, the traveling distance, and the traveling speed transmitted from the apparatus inside the moving object 100, and calculates an evaluation value indicating the evaluation result. If the evaluation value exceeds a preset threshold value, the moving object 100 determines as highly evaluated, ..”, paragraph 32), 
wherein the calculation of the advertising fee includes calculating the advertising fee based on the distance and the number of the pedestrians
(“…The moving object 100 performs evaluation by inputting the analysis result and the traveling information such as the position information, the traveling distance, and the traveling speed transmitted from the apparatus inside the moving object 100, and calculates an evaluation value indicating the evaluation result. If the evaluation value exceeds a preset threshold value, the moving object 100 determines as highly evaluated, ..”, paragraph 32.
“0035] The travel information acquisition unit 120 acquires information indicating a state of the moving object 100 during travel. The information may include position information, speed, departure point, destination, travel route, scheduled arrival time, etc. of the moving object 100.”, paragraph 35.
“The output from the proximity sensor is also transmitted to the computer 110. In addition, in some aspects, the distance sensor (not shown) can acquire distance information, and the LiDAR and radar (not shown) can grasp the surrounding state, or a combination thereof can grasp the surrounding state with high accuracy”, paragraph 36.
“[0037] Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100”, paragraphs 37, 40 and 42).

As to claims 20, 14 and 6, SHIBAYAMA discloses further comprising:
acquiring time data indicating a time when the imaging data is captured from the vehicle,
“[0063] More specifically, the table 310 includes a vehicular ID 311, an advertising ID 312, a travel date and time 313, a travel location 314, a number of viewers 315, a response 316, and passenger information 317. The vehicular ID 311 identifies the respective moving media 100. The advertisement ID 312 identifies an advertisement to 100 having the vehicle ID….”, paragraph 63.
“[0064] The data structure of the computer 110 will be described with reference to FIG. 5. FIG. 5 is a diagram conceptually showing one mode of storage of data in the flash memory 305 of the computer 110. The flash memory 305 holds a table 410. The table 410 includes image ID 411, acquisition date and time 412…”, paragraph 64)
 wherein the calculation of the advertising fee includes calculating the advertising fee based on the time data and the number of the pedestrians.
(“[0035] The travel information acquisition unit 120 acquires information indicating a state of the moving object 100 during travel. The information may include position information, speed, departure point, destination, travel route, scheduled arrival time, etc. of the moving object 100.
[0037] Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100.”, paragraphs 35 and 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 13  and 5 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub.  No. 20200005353 (SHIBAYAMA)   in view of  
US PG. Pub.  No. 20170274898 (Nakamura).

As to claims 19, 13 and 5, SHIBAYAMA does not expressly disclose
acquiring lane data indicating a lane in which the vehicle is traveling when the imaging data is captured from the vehicle, 

(“1. A travel control device comprising: a first information acquisition unit configured to acquire subject vehicle information including a position of a subject vehicle; a second information acquisition unit configured to acquire lane marker information including positions of lane markers existing around the subject vehicle; a setting unit configured to set a pair of control areas at right and left of the subject vehicle with reference to the lane markers, the control areas each having a predetermined width; and a control unit configured to control a travel position of the subject vehicle so that the subject vehicle travels between the pair of control areas, the travel position of the subject vehicle being along a width direction of a travel lane in which the subject vehicle is traveling, the setting unit being further configured to: detect a change-point lane marker on a basis of the lane marker information”…., claim 1 of Nakamura.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakamura’s teaching with the teaching of  SHIBAYAMA. One would have been motivated to  provide functionality to acquires subject vehicle information including the position of a subject vehicle, acquires lane marker information including positions of lane markers in order to support travel control information in a vehicle (see Nakamura paragraphs 1 and 4-5)

the number of people watching the advertisement….gaze points…”, paragraph 40),
SHIBAYAMA does not expressly disclose
wherein the calculation of the advertising fee includes calculating the advertising fee based on the lane data and the number of the pedestrians.
But, Nakamura discloses
(“1. A travel control device comprising: a first information acquisition unit configured to acquire subject vehicle information including a position of a subject vehicle; a second information acquisition unit configured to acquire lane marker information including positions of lane markers existing around the subject vehicle”, claim 1)
Therefore, a predictable result of HIBAYAMA’s teaching  (“0037] Based on the information acquired by the travel information acquisition unit 120 and the information acquired by the external information acquisition unit 130, the computer 110 calculates a fee (service fee) to be charged to the user of the moving object 100.”, paragraphs 35 and 37), would have been to incorporate the teaching of Nakamura, to acquire lane information ,and again the results would have been predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Computer Vision and Imaging in Intelligent Transportation Systems”.  IEEE. 2017. This book providing readers with an overview of how computer vision can contribute to the different applications in the field of road transportation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO .

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/23/2022